Citation Nr: 1428250	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  08-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and K.S.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of that hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in March 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268   (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims on appeal decided herein.


FINDINGS OF FACT

1. The evidence does not show that it is at least as likely as not that the Veteran's bilateral hearing loss is related to the Veteran's military service.

2. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that tinnitus is related to acoustic trauma during active service.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Tinnitus was incurred during the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in October 2006 satisfied the duty to notify provisions.  38 U.S.C.A.    § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein. It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in July 2010.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also               Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).
	
Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown,    7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may also be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records.  After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards as shown below. 

A review of the record reveals that at the time of the Veteran's May 1966 service enlistment examination, he was noted to have the following decibel level reading:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
-5
LEFT
20
10
5
-
30

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
0
LEFT
35
20
15
-
35

There were no complaints of hearing loss in service. 

At the time of the Veteran's June 1968 service separation examination, normal findings were reported for the ears.  Audiological examination performed at that time revealed the following decibel level readings:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
0
0
5
0

On his service separation report of medical history, the Veteran checked the "no" box when asked if he had or had ever had hearing loss or ear trouble.

The record does not contain any complaints or findings of right ear hearing loss or tinnitus in close proximity to the Veteran's period of service. 

In October 2006, the Veteran requested service connection for bilateral hearing loss and tinnitus.  According to a December 2006 VA treatment record, the Veteran underwent an audiology consultation where he reported a history of noise exposure during service, in civilian occupation at a glass company, and recreationally with some hunting and occasional power tool use.  The Veteran described an incident at Arlington National Cemetery during training when a large gun went off accidentally in front of him.  He reported otalgia for several hours following the incident with constant tinnitus and hearing loss bilaterally since then.  Following audiologic testing, the Veteran was diagnosed with mild to profound sloping sensorineural hearing loss, bilaterally, and the speech discrimination scores were poor.

In July 2010, the Veteran was afforded a VA audiologic examination where on the authorized VA audiologic evaluation for rating purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
80
90
LEFT
30
30
55
85
95

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 38 percent in the left ear.  

The examiner stated that the audiologic evaluation showed a mild to profound sensorineural hearing loss, bilaterally.  The examiner opined that the Veteran's hearing loss was not caused by or a result of noise exposure during military service as hearing was within normal limits at separation and no worse than at enlistment.  The examiner referred to the 2006 report, "Noise and Military Service - Implications for Hearing Loss and Tinnitus" by the Institute of Medicine of the National Academy of Sciences, which indicates that that there is no scientific evidence of delayed onset of noise induced hearing loss.  The examiner further noted that the Veteran had significant noise exposure in his civilian occupation and  that there was no evidence of hearing loss during his military service, other than at enlistment, or prior to 2006.

Regarding tinnitus, the examiner stated the nexus relationship between tinnitus and the Veteran's military service could not be resolved without resorting to mere speculation.  The examiner stated there was no evidence of tinnitus during service or prior to 2006.  Although the Veteran reported the onset of hearing loss and tinnitus during service, the examiner noted the Veteran's hearing was normal at separation and therefore it is uncertain whether hearing loss and tinnitus started simultaneously as the Veteran claimed.  It was also unclear whether the tinnitus started after service or before hearing loss during his military service. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current right ear and left ear hearing loss is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin of his bilateral hearing loss and his military service.  Specifically, the VA examiner determined the Veteran hearing was normal at separation and no worse than at enlistment.  

In this case, the Veteran's service treatment records are detailed, appear complete, and cover the Veteran's service through June 1968.  These records are negative for any complaints, treatment, or findings of bilateral hearing loss.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any hearing related symptoms. 

There is also no evidence that the Veteran's current bilateral hearing loss disability manifested to a compensable degree within one year following separation from service.  There is no objective evidence of hearing loss disability for VA purposes prior to 2006.  Although the Veteran's statements are competent evidence to report that he experienced hearing loss, his statements are not competent evidence to establish a hearing loss disability for VA purposes, to include whether it was manifested to a compensable degree within one year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  38 C.F.R. § 3.385.  The question of whether the Veteran had bilateral hearing loss disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.

Moreover, the Board finds the July 2010 opinion from the VA audiologist is more probative than the Veteran's statements.  The probative value of medical opinion evidence is based on the audiologist's knowledge and skill in analyzing the data and the medical conclusion that the examiner reaches.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The July 2010 opinion acknowledged the Veteran's active service history and lay statements.  The VA audiologist also provided adequate rationale as the opinion was supported by the Institute of Medicine's finding against delayed onset noise-induced hearing loss.  Although the Veteran is competent to report the events he experienced in service and thereafter, an audiologist reviewed the history and determined that the current bilateral sensorineural hearing loss disability was less likely than not related to service.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for right ear hearing loss; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

With regard to the Veteran's claim for tinnitus, while there are no service treatment records in the claims file of complaints, treatment, or diagnoses of tinnitus, and the presence of a speculative nexus opinion from the July 2010 VA examination, the Board cannot ignore the Veteran's credible lay statements that his tinnitus started during his military service.

The Board finds his assertions concerning in-service noise exposure, and tinnitus since service, to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

Significantly, the Board finds the Veteran's statements and lay evidence credible that he was exposed to loud noise during his military service.  The Veteran is competent to report as to his own symptoms, and the Board finds the Veteran's history of experiencing tinnitus since service credible and consistent with the nature and circumstances of his service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple). 

Given the Veteran's lay statements, the current diagnosis of tinnitus, and the VA audiologist's speculative nexus opinion, the Board finds the medical evidence is at least in relative equipoise on this issue.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consequently, resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus during service.  38 U.S.C.A. § 5107.  In granting this claim, the Board has resolved reasonable doubt in the Veteran's favor.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


